ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-037, concluding that MICHAEL S. GAROFALO, formerly of SPARTA, who was admitted to the bar of this State in 1998, should be censured for violating RPC 8.1(a)(know-*246ingly making a false statement of material act in a disciplinary matter), RPC 8.4(b)(committing a criminal act that reflects adversely on the attorney’s honesty, trustworthiness or fitness as a lawyer in all other respects, specifically, harassment, a violation of N.J.S.A. 2C:33-4(a)), RPC 8.4(c)(conduet involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(g)(engaging in, in a professional capacity, in conduct involving discrimination);
And the Court having ordered respondent to show cause why he should not be disbarred or otherwise disciplined;
And the Court having preliminarily determined from its review of the matter that a six-month term of suspension is the appropriate quantum of discipline for respondent’s unethical conduct;
And respondent through counsel, having waived his right to a hearing before the Court and having consented to a six-month term of suspension from the practice of law;
And good cause appearing;
It is ORDERED that MICHAEL S. GAROFALO is suspended from the practice of law for a period of six months, effective immediately, and until the further Order of the Court; and it is further
Ordered that the Order to Show Cause issued in this matter is hereby discharged; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20—20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(d); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
*247ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.